         Case 1:19-cv-03283-RDM Document 101 Filed 09/10/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NORTHWEST IMMIGRANT RIGHTS                              )
PROJECT, et al.,                                        )
                                                        )
                        Plaintiffs,                     )
                                                        )
        v.                                              )       Case No. 19-cv-03283-RDM
                                                        )
UNITED STATES CITIZENSHIP                               )
AND IMMIGRATION SERVICES,                               )
DEPARTMENT OF HOMELAND                                  )
SECURITY, ALEJANDRO N.                                  )
MAYORKAS, in his official capacity                      )
as Secretary of Homeland Security, and                  )
UR M. JADDOU, in her official                           )
capacity as Director of United States                   )
Citizenship and Immigration Services,                   )
                                                        )
                        Defendants.                     )
                                                        )


                                      JOINT STATUS REPORT

        The parties submit this joint status report pursuant to the Court’s May 13, 2021 minute order:

        1.      As explained in the parties’ February 12, 2021 and May 13, 2021 joint status reports,

ECF Nos. 99 & 100, Executive Order 14,012, “Restoring Faith in Our Legal Immigration Systems

and Strengthening Integration and Inclusion Efforts for New Americans,” 86 Fed. Reg. 8,277 (Feb. 5,

2021) (the “EO”), directed defendant the Secretary of Homeland Security to undertake a review of,

among other things, the 2020 Final Rule at issue in this litigation and the fee waiver process.

        2.      Defendants state that DHS is currently conducting a fee review and that any final rule

resulting from that review would adjust U.S. Citizenship and Immigration Services (“USCIS”) fees

and the USCIS fee waiver policy and, if advanced, could resolve this litigation. In June 2021, the Office

of Management and Budget, Office of Information and Regulatory Affairs released the Spring 2021

Unified Agenda of Regulatory and Deregulatory Actions (“Unified Agenda”). The Unified Agenda

reports on the actions administrative agencies plan to issue in the near and long term. The Unified

Agenda contains an entry relating to the 2020 Final Rule, which states that DHS “will propose to

                                                   1
         Case 1:19-cv-03283-RDM Document 101 Filed 09/10/21 Page 2 of 4




adjust the fees charged by U.S. Citizenship and Immigration Services (USCIS) for immigration and

naturalization benefit requests,” and that “[t]his rule would rescind and replace the changes made by

the [2020 Final Rule] and establish new USCIS fees to recover USCIS operating costs,” and listed a

November 2021 target date for the publication of a Notice of Proposed Rulemaking (“NPRM”) to

that effect. See Off. of Mgmt. & Budget, Off. of Info. & Regulatory Affairs, Unified Agenda of

Regulatory      &       Deregulatory       Actions       (Spring     2021),      RIN       1615-AC68,

https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=1615-AC68                       (last

accessed September 5, 2021). DHS will provide updates to the public, including estimated publication
dates, on all of its rulemakings in the upcoming Fall 2021 Unified Agenda of Regulatory and

Deregulatory Actions.

       3.      In light of this Court’s October 8, 2020 Order granting plaintiffs’ motion for a

postponement of the effective date and stay of implementation or enforcement of the 2020 Final Rule

pursuant to 5 U.S.C. § 705 and for a preliminary injunction barring implementation or enforcement

of the 2020 Final Rule, ECF No. 86; the order entered by the U.S. District Court for the Northern

District of California enjoining, on a nationwide basis, the implementation or enforcement of the fee

waiver revisions announced by USCIS in 2019, and challenged in this case, see ECF No. 65 in City of

Seattle v. DHS, 3:19-cv-7151-MMC (N.D. Cal., Dec. 11, 2019) (“2019 Preliminary Injunction Order”);

and the EO, and in the interests of judicial economy, the parties have conferred and agreed to jointly

request that the Court continue the stay in this case and hold all proceedings in abeyance to allow for

further regulatory development. In addition to and notwithstanding their continued compliance with

the 2019 Preliminary Injunction Order, defendants agree to hold in abeyance any implementation or

enforcement of the fee waiver revisions announced by USCIS in 2019 and challenged in this case,

through February 14, 2022. 1




1
 “Fee waiver revisions” refers to all of the agency actions challenged in this case, other than the 2020
Final Rule.

                                                     2
         Case 1:19-cv-03283-RDM Document 101 Filed 09/10/21 Page 3 of 4




       4.      Additionally, the parties have conferred and agreed to jointly request that, should the

current stay be continued, the parties be permitted to file a joint status report by the earlier of

January 14, 2022, or within two weeks of defendants either publishing in the Federal Register a notice

of proposed rulemaking regarding a proposed new fee rule or advising plaintiffs that defendants have

determined not to propose a new fee rule, indicating whether this case and all proceedings should

continue to be held in abeyance or proposing a schedule for continuing the litigation.




                                                  3
          Case 1:19-cv-03283-RDM Document 101 Filed 09/10/21 Page 4 of 4



Dated: September 10, 2021                 Respectfully submitted,

BRIAN M. BOYNTON                          /s/ Rebecca Smullin
Acting Assistant Attorney General         Rebecca Smullin (D.C. Bar No. 1017451)
                                          Adina H. Rosenbaum (D.C. Bar No. 490928)
BRIGHAM J. BOWEN                          Michael T. Kirkpatrick (D.C. Bar No. 486293)
Assistant Branch Director                 Public Citizen Litigation Group
Federal Programs Branch                   1600 20th Street NW
                                          Washington, DC 20009
JULIE STRAUS HARRIS                       202-588-7714
DC Bar No. 1021298                        rsmullin@citizen.org
Senior Trial Counsel
                                          Counsel for All Plaintiffs
/s/ Charles E.T. Roberts
CHARLES E.T. ROBERTS                      Matt Adams (WSBA No. 28287)
PA Bar No. 326539                         Aaron Korthuis (WSBA No. 53974)
CHETAN A. PATIL                           Northwest Immigrant Rights Project
DC Bar No. 999948                         615 Second Avenue, Suite 400
KATE TALMOR                               Seattle, WA 98104
Maryland Bar                              206-957-8611
Trial Attorneys                           matt@nwirp.org

U.S. Department of Justice                Counsel for Plaintiff Northwest
Civil Division, Federal Programs Branch   Immigrant Rights Project
1100 L Street NW
Washington, DC 20530                      Laurie Ball Cooper (D.C. Bar No. 1017998)
Tel: (202) 305-8628                       Ayuda, Inc.
Fax: (202) 616-8470                       6925 B Willow Street NW
charles.e.roberts@usdoj.gov               Washington DC 20012
                                          202-349-0656
Counsel for Defendants                    laurie.ballcooper@ayuda.com

                                          Counsel for Plaintiff Ayuda, Inc.

                                          Nicholas Katz (MD Bar No. 1812100006)
                                          CASA de Maryland, Inc.
                                          8151 15th Avenue
                                          Hyattsville, MD 20783
                                          240-491-5743
                                          nkatz@wearecasa.org

                                          Counsel for Plaintiff CASA
                                          de Maryland, Inc.




                                          4
